                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

DANIEL TAYLOR,                                       )
     Plaintiff,                                      )          Civil Action No. 7:19-cv-00153
                                                     )
v.                                                   )
                                                     )          By: Elizabeth K. Dillon
CARL MANNIS,                                         )              United States District Judge
     Defendant.                                      )

                                       MEMORANDUM OPINION

         Plaintiff Daniel Taylor, a Virginia inmate proceeding pro se, filed a civil complaint

pursuant to 42 U.S.C. § 1983, naming Warden Carl Mannis as the sole defendant. The court

conditionally filed the complaint, advised Taylor that the complaint failed to state a claim against

Mannis because Taylor failed to allege any facts against or conduct committed by Mannis,1 and

gave Taylor the opportunity to amend the complaint. See Dkt. No. 10. The court advised Taylor

that in order to proceed with this action, he must file an amended complaint and also warned him

that, failure to file an amended complaint would result in dismissal of the complaint. Id. Taylor

filed no response to the court’s order. Inasmuch as Taylor has failed to comply with the court’s

order within the time allotted, the court will dismiss his complaint without prejudice.

         An appropriate order will be entered.

         Entered: May 28, 2019.

                                                         /s/ Elizabeth K. Dillon
                                                         Elizabeth K. Dillon
                                                         United States District Judge




         1
          The only allegation in Taylor’s complaint is that “[t]he security personnel and the kitchen personnel did
not honor [his] no pork regular diet on several occasions with[in] a five week time span.”
